1
                                                             Judge: Marc Barreca
                                                             Chapter: 13
2
                                                             Hearing Date: June 26, 2019
                                                             Hearing Time: 9:00 a.m.
3
                                                             Hearing Location:
                                                                        Everett Station
4
                                                                        Weyerhaeuser Room, 4th Floor
                                                                        3201 Smith Avenue
5
                                                                        Everett, WA 98201
                                                             Response Date: June 19, 2019
6
                         IN THE UNITED STATES BANKRUPTCY COURT
7
                   FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
8

9
                                                                IN CHAPTER 13 PROCEEDING
     In re:                                                     NO. 16-11659-MLB
10
     JAMES R. HEMANS and                                        OBJECTION TO MOTION TO MOFIDY
11
                                                                CHAPTER 13 PLAN POST-
     KAYLA S. HEMANS,                                           CONFIRMATION
12
                     Debtor(s).
13
              Jason Wilson-Aguilar, Chapter 13 Trustee, objects to the debtors' Motion to Amend /
14
     Modify Chapter 13 Plan [Post-Confirmation] (ECF No. 51):
15
              The debtors’ confirmed plan provides for monthly plan payments of $3,800.00 for twenty-
16
     one months; $4,022.00 for twenty-eight months; and $4,293.00 thereafter (ECF No. 24).                       The
17
     debtors’ proposed modified plan provides for monthly plan payments of $4,380.00 beginning June
18
     2019 (ECF No. 50).
19
              The debtors’ proposed modified plan is not feasible. The Trustee estimates that the debtors
20
     would need to make a monthly plan payment of $5,380.00. It is likely the debtors failed to account
21
     for the increased mortgage payment on the BECU mortgage / home equity line of credit. The
22
     debtors listed that monthly payment at $195.00 in their proposed modified plan, but the payment
23
     increased to $645.12 effective February 15, 2019. See Notice of Mortgage Payment Change filed
24
     December 20, 2018.1 The debtors also likely failed to account for the post-petition delinquency
25
     that has accrued on that obligation since February 15, 2019. The Trustee reserves the right to
26
     assert additional bases for his objection.
27

28   1
      According to BECU, the “[r]epayment of the [home equity] loan has begun. APR is adjustable, payments can
     vary. See Notice of Mortgage Payment Change filed December 20, 2018.

         OBJECTION TO MOTION TO MODIFY                                       Chapter 13 Trustee
         CHAPTER 13 PLAN POST-                                            600 University St. #1300
         CONFIRMATION - 1                                                    Seattle, WA 98101
                                                                       (206) 624-5124 FAX 624-5282
1          WHEREFORE, the Chapter 13 Trustee requests that the Court deny the debtors' Motion to
2    Amend / Modify Chapter 13 Plan [Post-Confirmation].
3
           Dated this 17th day of June 2019
4
                                               /s/ Jason Wilson-Aguilar, WSBA #33582
5
                                                JASON WILSON-AGUILAR
6
                                                Chapter 13 Trustee

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      OBJECTION TO MOTION TO MODIFY                              Chapter 13 Trustee
      CHAPTER 13 PLAN POST-                                   600 University St. #1300
      CONFIRMATION - 2                                           Seattle, WA 98101
                                                           (206) 624-5124 FAX 624-5282
